The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 17, 2014

                  No. 04-14-00209-CR, 04-14-00211-CR, and 04-14-00212-CR

                        Shanelle Evette Charles, a/k/a Shanelle COOKS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                 Trial Court No. 2014CR0038, 2012CR3193, and 2013CR10374
                         Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
        In the interest of the efficient administration of the court’s docket, we order Appeal Nos.
04-14-00209-CR, 04-14-00211-CR, and 04-14-00212-CR consolidated. The parties must file
motions, briefs, and other pleadings as if the appeals were one but put all appeal numbers in the
style of the case. However, a record must be filed in each appeal, the record in each case will
remain separate and, if supplementation of the record becomes necessary, the supplemental
material must be filed in the appeal to which it applies. The cases must be argued together in one
brief, as in a single appeal, and if oral argument is requested and granted, the entire case must be
argued as a single appeal, with the total time limit for each party equal to the ordinary time limit
for a party in a single appeal. The court will dispose of both appeals in the same judgment,
opinion, and mandate.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court